DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 18, the limitations: “wherein in the first state the first bank of I/O ports is coupled to the one or more semiconductor devices and the second bank of I/O ports is not coupled to the one or more semiconductor devices, and in the second state the first bank of I/O ports is not coupled to the one or more semiconductor devices” is not clear and indefinite. The specification, the drawings shows the multiplexer, the fuse and the semiconductor die couple with a wire, and it is not clear how a wire that is couple is not couple. 
Claims 2-9, 11-17, 19, 20, depends on the claims at issue and also claim the indefinite limitation discussed above, therefore they are also rejected under 112(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 1, 10, 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawing does not “show I/O ports is not coupled the one or more semiconductor devices”, the devices are shown to be coupled in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda US 2010/0078635.
Regarding claims 1,10,18 Kuroda shows in fig.1-12, a semiconductor die comprising: one or more semiconductor devices (110,11,120,121,130)[0090]; a plurality of semiconductor die stacked on one another, an array of memory cell [0013], a first 
As for the functional limitation, the phase change that induces an active, quiescent phase (as understood), Kuroda and claimed invention are substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference 
Regarding claim 2, Kuroda shows in fig.1-12, a semiconductor die, wherein the one or more semiconductor devices comprise an array of memory cells and/or one or more processors [0013].
Regarding claim 3, Kuroda shows in fig.1-12, a semiconductor die further comprising a fuse circuit [0120] coupled to the multiplexing circuit and configured to change the state of the multiplexing circuit, wherein the fuse circuit comprises one or more electronic fuses [0120].

Regarding claim 4, Kuroda shows in fig.1-12, a semiconductor die wherein the one or more electronic fuses [0120] are configured to permanently change the state of the multiplexing circuit between the first state and the second state.

Regarding claim 6, Kuroda shows in fig.1-12, a semiconductor die further comprising: a third bank of I/O ports arranged along one side of the die (around the chips)[0110,0113]; and a fourth bank of I/O ports arranged along one side of the die; wherein the multiplexing circuit is further coupled to the third bank of I/O ports and the fourth bank of I/O ports [0110,0113].
Regarding claim 7, Kuroda shows in fig.1-12, a semiconductor die,  wherein the first and second states [0010,0113] are included in a plurality of states in which the multiplexing circuit can be set, the plurality of states including: the first state where the first bank of I/O ports is coupled to the one or more semiconductor devices and the second, third, and fourth bank of I/O ports are not coupled to the one or more semiconductor devices [0110,0113]; the second state where the second bank of I/O ports is coupled to the one or more semiconductor devices and the first, third, and fourth banks of I/O ports are not coupled to the one or more semiconductor devices; a third state where the third bank of I/O ports is coupled to the one or more semiconductor devices and the first, second, and fourth banks of I/O ports are not coupled to the one or more semiconductor devices; and a fourth state where the fourth bank of I/O ports is coupled to the one or more semiconductor devices and the first, second, and third 
Regarding claims 8, 9, Kuroda shows in fig.1-12, a semiconductor die having a chip package comprising the semiconductor die, printed circuit board comprising the chip package. (See drawings).
Regarding claim 11, Kuroda shows in fig.1-12, a chip package wherein the plurality of semiconductor dies (110, 11,120,121,130) are stacked in a stair-step configuration.
Regarding claim 12, Kuroda shows in fig.1-12, a chip package wherein the first pluralities of I/O ports (around the chip)[0110,0113] are coupled together using first metal vias (140,145,141,146), and the second pluralities of I/O ports are coupled together using second metal vias [0101].
Regarding claim 13, Kuroda shows in fig.1-12, a chip package wherein the first pluralities of I/O ports (around the chips) are coupled together using first wirebonds (170,175,180,185,171,176,,181,186), and the second pluralities of I/O ports are coupled together using second wirebonds
Regarding claim 14, Kuroda shows in fig.1-12, a chip package wherein the plurality of semiconductor dies (110, 11,120,121,130) are arranged in a vertical stack.


Regarding claim 16, Kuroda shows in fig.1-12, a chip package wherein each of the semiconductor dies further comprises: a third plurality of I/O ports arranged along one side of the die (110,11,120,121,130)[0090]; and a fourth plurality of I/O 

Regarding claim 17, Kuroda shows in fig.1-12, a chip package further comprising one or both of: a fuse circuit [0120] coupled to the multiplexing circuit and configured to change the state of the multiplexing circuit; and a select line input configured to receive a select signal from outside the chip package, wherein the state of the multiplexing 
Regarding claim 19, Kuroda shows in fig.1-12, a memory device wherein each of one or more of the semiconductor dies (110,11,120,121,130)[0090] further comprises a fuse circuit [0120] coupled to the multiplexing circuit and configured to change the state of the multiplexing circuit, wherein the fuse circuit [0120] comprises one or more electronic fuses [0120].
Regarding claim 20, Kuroda shows in fig.1-12, a memory device wherein each of one or more of the semiconductor dies (110,11,120,121,130)[0090]  further comprises a select line input to receive a select signal [0122], wherein the state of the multiplexing circuit is changed between the first state and the second state based on the received select signal.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claims 1-6, 8-14, 16-20, and further in view of Lee US 2017/0358564.
Regarding claim 15, Kuroda shows in fig.1-12, a chip package having a vertical stack.
Kuroda differs from the claimed invention because he does not explicitly disclose a device having spacers between adjacent dies of the plurality of semiconductor dies, the spacers comprising dielectric material.
Lee discloses and shows in fig.1B, a device having spacers (714,314) between adjacent dies of the plurality of semiconductor dies (110,210,310), the spacers 
Lee is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kuroda. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lee in the device of Kuroda because to support the chip [0071, 0072].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813